MEMORANDUM ***
Byung Jin Choi, a native and citizen of Korea, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of his motion to reopen. We do not have jurisdiction because Choi’s petition for review was untimely filed. We therefore dismiss the petition.
The BIA’s final order of removal was issued on November 27, 2001. This court received Choi’s petition on December 28, 2001, thirty-one days later. 8 U.S.C. § 1252(b)(1) states: “The petition for review must be filed not later than 30 days after the date of the final order of removal.” Choi’s petition should thus have been received no later than December 27, 2001. See Sheviakov v. INS, 237 F.3d 1144, 1148 (9th Cir.2001).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.